Mullenix v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-388-CR





CHARLES T MULLENIX	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Charles T Mullenix appeals from the trial court’s judgment adjudicating him guilty of sexual assault.  We will dismiss the appeal.

Appellant pleaded guilty to the offense of sexual assault, pursuant to a plea-bargain agreement, and the trial court placed him on five years’ deferred adjudication community supervision.  The State later petitioned to proceed to an adjudication of guilt, alleging that appellant had violated certain conditions of his community supervision.  After a hearing, the trial court adjudicated appellant guilty and sentenced him to five years’ confinement.  Appellant filed a general notice of appeal.  

On December 3, 2002, we sent appellant a letter directing him to submit a letter brief identifying the issues or points to be raised on appeal and explaining why those issues or points warrant continuation of the appeal, notwithstanding the limitations placed on the scope of the appeal by former appellate rule 25.2(b)(3), article 42.12 of the code of criminal procedure, and 
Manuel v. State,
 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999). 
 See
 former 
Tex. R. App. P. 
25.2(b)(3) (amended effective Jan. 1, 2003); 
Tex. Code Crim. Proc. Ann.
 art. 42.12, § 5(b) (Vernon Supp. 2003).  No response has been filed.

This court’s review in this case is limited to complaints concerning alleged jurisdictional defects, matters raised by written pretrial motion and ruled on before trial, matters on which the trial court granted permission to appeal, or matters unrelated to appellant’s conviction.  
See Woods v. State,
 68 S.W.3d 667, 669 (Tex. Crim. App. 2002); 
Nix v. State,
 65 S.W.3d 664, 667-68 (Tex. Crim. App. 2001); 
Vidaurri v. State,
 49 S.W.3d 880, 885 (Tex. Crim. App. 2001); 
see also
 former 
Tex. R. App. P.
 25.2(b)(3).  Appellant has not indicated, in response to our letter, that he wishes to appeal any of these matters.  Accordingly, we dismiss the appeal.



PER CURIAM



PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



[Delivered February 20, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.